UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6801



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOMAINE MARTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., Senior District Judge. (6:93-cr-00122-FWB-1)


Submitted:   May 30, 2007                  Decided:   July 10, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Domaine Martin, Appellant Pro Se.       John Warren Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Domaine Martin appeals the district court’s order denying

his motion for reduction of sentence under 18 U.S.C. § 3585(b)

(2000) for credit for prior custody.       We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court. United States v. Martin, No.

6:93-cr-00122-FWB-1 (M.D.N.C. Mar. 29, 2006).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -